Citation Nr: 0334345	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  96-08 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right arm/hand 
disorder (claimed as numbness).

3.  Entitlement to an increased disability rating for a 
service-connected left hip disability, currently evaluated as 
50 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected disability of the left arm/wrist with ulnar 
neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to May 
1982.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Issues on appeal

The Board has carefully reviewed the procedural history of 
this case, which has been in appellate status for many years, 
and concludes that the only issues that remain presently in 
appealed status before the Board are the issues listed on the 
title page of this decision.  The veteran has pursued and 
withdrawn various other claims during the years since the RO 
first adjudicated this current claim by rating decision in 
September 1994.  Neither the veteran nor his accredited 
representative has indicated that they believe that any other 
issues are currently in appellate status.

The Board notes in passing that the veteran was recently 
awarded a total disability rating on the basis of individual 
unemployability (TDIU) and that he is now receiving VA 
disability compensation benefits at the 100 percent level.  
Such award of TDIU does not, however, render moot the issues 
on appeal.



FINDINGS OF FACT

1.  The relevant and competent evidence of record does not 
support the veteran's claim that his cervical spine disorder, 
presently diagnosed as cervical spondylosis, is causally 
related to an event/incident of his military service or a 
service-connected disability.

2.  The evidence of record does not reveal that the veteran 
suffered an injury or disease of the right arm/hand that is 
causally related to any event/incident of his military 
service or a service-connected disability.

3.  The veteran's left hip total replacement disability is 
manifested by weakness, moderately severe pain, and 
limitation of motion.  

4.  The medical evidence shows that the veteran is presently 
unable open doors with his left hand due to his service-
connected ulnar neuropathy.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for a disorder of the cervical spine on either a direct, 
presumptive or secondary basis have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The criteria necessary to establish service connection 
for a disorder of the right arm/hand (claimed as numbness) on 
either a direct, presumptive or secondary basis have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  The criteria for an increased disability rating for 
service-connected left hip total replacement are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2003).

4.  The criteria for a 30 percent disability evaluation for 
veteran's service-connected left ulnar neuropathy have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record shows that the veteran's claims of service 
connection for the disorders of the cervical spine and right 
forearm were originally denied as not well grounded, but that 
subsequent to notifying him of the evidence needed to 
substantiate his claims pursuant to the VCAA, the RO 
adjudicated these claims on the substantive merits in the 
July 2003 supplemental statement of the case.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Similarly, the Board will apply the current standard in 
adjudicating the veteran's claims.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in March 2001 advising him of the provisions relating to the 
VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers.  He was informed as well 
that he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in March 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003).  The in PVA, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond 
to a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.  Moreover, the factual scenario in 
the PVA case, which involved the RO sending a VCAA 
notification letter, as in this case, is simply inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has 
literally had years to submit evidence in support of his 
claims (filed in November 1992), and in fact, he has done so.  
It now appears that VA has all the information needed to 
decide the case.   It therefore appears pointless to wait 
still longer to adjudicate this long-standing appeal when it 
is clear that no additional evidence is forthcoming.  As the 
Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA. The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue. The petitioner has a right to a 
decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
delay for no good purpose would be in the best interest of 
the veteran.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-day notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  No additional evidence appears to be forthcoming.  
Since this claimant has, as a matter of fact, been provided 
at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board at this 
time will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claims on 
appeal in the statements of the case and multiple 
supplemental statements of the case furnished to him over the 
course of this long-standing appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The record shows that the veteran has 
been afforded VA compensation examinations in connection with 
this appeal, which will be described below.  It further 
appears all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claims.  
He was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  
See 38 C.F.R. § 3.103 (2003).

Service Connection Claims

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for arthritis or 
organic diseases of the nervous system, if such is manifested 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability; when service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With respect to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2003).

Chronicity and continuity of symptomatology

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003); see also Savage v. Gober, 10 
Vet. App. 488, 495-496 (1997).

Factual Background

The veteran's service medical records cover his lengthy 
active duty service (over 26 years) in the United States Air 
Force.  These documents describe treatment for a variety of 
complaints and disorders, to include extensive 
treatment/evaluation for the degenerative arthritis in left 
hip and ulnar nerve decompression in the left hand/wrist, 
each of which is service-connected and will be discussed in 
greater detail below.

The service medical records show that the veteran fractured 
his right hand in 1958; there is no evidence that this injury 
resulted in a chronic disability or involved any associated 
trauma, neurological or otherwise, to the veteran's right 
arm.  Furthermore, there are reports of periodic physical 
examinations conducted over the course of the veteran's 
lengthy service.  These show no evidence of any disability of 
the right arm/hand.  In addition, there is a treatment report 
dated in April 1978, which denoted that the veteran 
complained of right-hand parethesias; a nerve conduction 
study completed in May 1978 was normal.

Regarding the cervical spine, the veteran's service records 
include an X-ray report dated in January 1978 which indicated 
that he had anterior subluxation of C-6 in relationship to C-
5.  A treatment report dated in February 1978 indicated that 
the veteran had some degenerative changes in C-6 with related 
numbness in his left hand.  The balance of the service 
medical records are negative for evidence of injury, trauma 
or other disease of the cervical spine.  Multiple periodic 
physical examination reports are negative for any complaints, 
findings or diagnosis for a condition of the cervical spine.

The veteran's retirement physical examination of January 
1982, which described a number of physical disorders, did not 
mention any complaints, findings or diagnoses regarding the 
right forearm or the cervical spine.

The veteran filed his original claim of entitlement to 
service connection in March 1982, prior to his discharge from 
the Air Force.  Therein he set forth an extensive list of 
claimed-for disorders, which did not, however, include any 
claims for a right forearm or cervical spine condition.  

The veteran was examined for compensation purposes by VA in 
July 1982 in connection with his original claim.  In 
connection with the examination, the veteran described 
numerous complaints, but none with regard to his right 
forearm or neck.  The clinical findings reported on this 
examination were entirely negative for any abnormalities of 
the right forearm or cervical spine.

The claim presently before the Board originated with the 
veteran filing a statement in November 1992, over ten years 
after service, requesting entitlement to higher disability 
ratings for his disabilities.  He also indicated at that time 
that he believed the problems he was experiencing with the 
right side of his body as well as his neck were due to 
overcompensating for his service-connected left hip total 
replacement disability.  

Of record are reports of CT (computerized tomography) and MRI 
(magnetic resonance imaging) studies completed by VA in 
August 1992, which showed congenital spinal stenosis at the 
C5/6/7 levels with associated radiating neck pain to the 
right arm.  Also of record is the report of VA EMG 
(electromyography) and nerve conduction studies completed in 
May 1995, which indicated that the veteran had mild, chronic 
left C7 and C8 radiculopathies, worse at C7.

These claims were not specifically addressed by the RO in its 
September 1994 rating decision, and as a result, the veteran 
filed a notice of disagreement in February 1995, wherein he 
took issue with the RO's failure to address his right arm and 
cervical spine conditions.  In response to the veteran's 
notice of disagreement, the RO issued a rating decision in 
December 1995 denying service connection on a secondary basis 
(38 C.F.R. § 3.310) for the right arm and cervical spine 
disorders.  In response to the RO's December 1995 rating 
decision, the records shows that the veteran's representative 
filed a notice of disagreement in February 1996, and in turn, 
the RO issued him a statement of the case in August 1996 
addressing these claims.  However, in July 1996, the veteran 
prepared a statement withdrawing his secondary service 
connection claims, although it appears he later changed him 
mind, because he filed a statement in October 1996 requesting 
that his appeal of these secondary claims continue.   
Thereafter, it appears that no further action was taken with 
regard to the veteran's claims until May 1998.

The veteran was examined on VA joints/peripheral nerves 
examinations conducted in May 1998.  On the joints exam, the 
veteran gave a history of the problems he experienced in 
service related to his service-connected left ulnar nerve 
transposition disability, and he related how in the past six 
months he began experiencing increasing pain, numbness and 
tingling in the right hand, with electro-diagnostic studies 
showing evidence of right cubital tunnel syndrome.  Based on 
the clinical findings, the examiner diagnosed cubital tunnel 
syndrome of right upper extremity.  The examiner opined that 
it was unlikely that there would be any significant 
relationship between the right upper extremity disability and 
the service-connected left hip disability, stating that left 
hip pathology was not a likely etiology for right cubital 
tunnel syndrome.

The VA peripheral nerves examination of May 1998 focused 
primarily on the left ulnar neuropathy condition, but it was 
also noted by the examiner that the recent EMG conducted on 
May 11, 1998 noted electrical evidence of a right ulnar 
neuropathy, primarily axonal in type.  The examiner noted 
that there was no evidence of motor neuron disease or 
polyneuropathy.  The diagnosis entered on this report was 
suggestion of mono-neuritis multiplex now involving the 
moderate to severe right ulnar neuropathy and prior evidence 
of left radial sensory neuropathy, as well as the old or 
chronic left ulnar neuropathy.  

Although no cervical spine complaints or findings were 
reported on either the joints or this peripheral neuropathy 
examination, the examiner noted further that cervical 
radiculopathy also was questioned on two EMGs in the past 
(1992 and 1995).
The veteran was examined via a VA peripheral neuropathy 
examination conducted in October 1998.  It was specifically 
noted that his right upper extremity symptoms developed some 
25 years after the time he started having problems with 
neuropathy symptoms in his left arm (i.e. during service).  
Based on the examination findings, the examiner diagnosed 
bilateral ulnar neuropathies, left greater than right; and, 
possible cervical radiculopathies, suggested by a previous 
report, affecting the C7-C8 innervated muscles.  As to the 
etiology of these problems, the examiner stated that a 
possible etiology for the bilateral cervical neuropathies 
might be cervical spinal stenosis.

A VA joints examination was conducted in July 1999.  The 
veteran reported a long history of cervical neck pain, 
although he did not recall any specifics of an injury or 
whether there was a specific injury causing his cervical 
pain.  He also stated that he had bilateral ulnar neuropathy 
per EMG study, but that his neck pain did not radiate down 
into his arms.  He did not report any specific complaints 
regarding his right forearm.  Clinical examination and X-ray 
findings were interpreted by the examiner as supporting 
diagnoses of cervical spondylosis, advanced; old C2 fracture 
with radiographic appearance of non-union without 
instability; and mild cervical instability at C5-C6.  
Regarding the possible etiological relationship of these neck 
problems to his service-connected left hip, left knee and 
left ankle disabilities, the examiner opined that such a 
relationship was not likely.

The veteran was examined on VA compensation examinations in 
March-April 2001, to include a VA joints examination in April 
2001.  Regarding his right arm, the veteran reported a 
history of developing intrinsic atrophy in his hands in the 
years after he was diagnosed with the left arm/wrist ulnar 
neuropathy condition.  Based on the clinical findings, the 
examiner diagnosed intrinsic atrophy, bilateral hands and 
feet, consistent with a systemic disease such as Charcot-
Marie-Tooth or some other systemic peripheral neuropathy.  No 
cervical spine complaints or findings were reported on this 
VA joints examination.

The veteran was next examined for VA compensation purposes in 
September-October 2001, which included a peripheral nerves 
and general medical exams conducted in September 2001 and a 
joints exam conducted in October 2001.  
In connection with the peripheral nerves exam, the examiner 
reviewed the evidence in the claims files and together with 
the veteran's reported medical history and the findings on 
the exam, gave the following diagnoses: left ulnar 
neuropathy; 
". . . subtle sensory ulnar neuropathy on the right"; and 
sensory peripheral neuropathy.  

On the general medical exam, there was reported a pertinent 
diagnosis of chronic neck, back, left hip, right knee and 
right foot pain based on the X-rays of these joints which 
showed degenerative arthritis, degenerative joint disease and 
discogenic disc disease.  On the VA joints exam of October 
2001, there were no reported complaints or findings relative 
to the veteran's right arm or neck.

Also of record are VA outpatient reports dating from 1989 
through 2003.  The vast majority of these reports dealt with 
unrelated medical problems, but a few reports noted that the 
veteran had recent pain in the right forearm due to 
overexertion (May 1989); muscle wasting in both hands with 
numbness (October 1997); and, chronic neck pain (February 
2003).  

All of the above-cited evidence was most recently considered 
by the RO in a July 2003 supplemental statement of the case.

1.  Entitlement to service connection for a cervical spine 
disorder.

As noted above, service connection for a claimed disorder 
requires (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence of a disease or injury (or of a service-
connected disability); and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability (or for a secondary condition, between the 
service-connected disability and the current disability).  
See Hickson and Wallin, both supra.

In analyzing the evidence of record, the Board finds that 
there is medical evidence which supports a finding of a 
current disability of the cervical spine, diagnosed as 
advanced cervical spondylosis and mild cervical instability 
at C5/6 and chronic neck pain with degenerative arthritis, 
thus satisfying Hickson element (1).

However, regarding Hickson element (2), the Board finds that 
there is no competent evidence of incurrence of an injury or 
disease of the cervical spine in service, to include 
arthritis during the one-year presumptive period after 
service.  As discussed in the factual background section 
above, although there were isolated findings of cervical 
spine pathology, these were not later replicated, and no 
chronic disability of the cervical spine was identified in 
service.  There is also no evidence of an injury to the 
cervical spine during service.  The balance of the extensive 
service medical records, which includes multiple periodic 
physical examinations conducted over the course of the 
veteran's lengthy service, as well as the service discharge 
physical examination, are entirely negative for any 
complaints, findings or diagnoses for the cervical spine.  
Based on these facts, the Board finds under 38 C.F.R. 
§ 3.303(b) that a showing of a chronic disability of the 
cervical spine was not demonstrated during service.

As noted above, the veteran filed a claim for VA disability 
benefits soon after his discharge in 1982, but he made no 
mention of a problem with his cervical spine.  Moreover, no 
pertinent findings were disclosed on the VA examination 
conducted in July 1982 in connection with that claim.  
Indeed, the post-service medical evidence shows no treatment 
or diagnosis for any disorder of the cervical spine until 
August 1992, more than a decade after the veteran retired 
from military service.  Thereafter, the veteran was diagnosed 
with various cervical spine disorders, including diagnoses of 
possible cervical radiculopathies affecting the C7/8 
innervated muscles, cervical spondylosis, old C2 fracture, 
mild cervical instability at C5/6 and chronic neck pain with 
degenerative arthritis. 

The Board finds that the preponderance of the evidence is 
against a conclusion that there was disease or injury of the 
cervical spine during the veteran's service, to include 
manifestations of arthritis appearing within the one year 
presumptive period after service.  Aside from a couple of 
isolated findings in service, which appears to have resolved 
if they indeed actually existed at all, there is no evidence 
of a cervical spine disability in service or for a decade 
thereafter.  The medical records in this case reflect no 
confirmed diagnosis of arthritis of the cervical spine until 
2001, long after the one year presumptive period.  Hickson 
element (2) has therefore not been met on a direct basis.  

With respect to the matter of secondary service connection, 
the veteran has been service connected for a number of 
disabilities, to include a left hip disability.  Wallin 
element (2) is accordingly met.  

With respect to Hickson-Wallin element (3), medical nexus, no 
competent medical professional has clinically associated the 
veteran's current cervical spine disorders with any 
incident/event of his military service or to one of his 
service-connected disabilities.  With respect to the 
secondary theory of entitlement, the Board observes that on 
the July 1999 VA joints examination, the physician 
specifically opined an etiological relationship between his 
neck problems and his service-connected left hip, left knee 
and left ankle disabilities was unlikely.

The veteran was provided notice that medical nexus-type 
evidence was needed to support his claim for the benefits 
sought, but he has not provided this type of evidence or 
submitted any additional evidence or information which would 
indicate that this type of evidence is available.  To the 
extent the veteran himself contends that he has a cervical 
spine disorder which is related to his military service or 
one of his service-connected disabilities, it is well 
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.].

Service connection may also be established if there are 
continuous symptoms after service.  See 38 C.F.R. § 3.303(b) 
(2002); Savage v. Gober, 10 Vet. App. 488, 495 (1997) [a 
chronic disability in service can be shown by either evidence 
contemporaneous with service or evidence that is post-service 
evidence, as long as there is still medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology].  However, in this case, 
there is no competent evidence which supports a finding that 
the veteran had symptoms of cervical spine until at least a 
decade after his service discharge in May 1982.  Although the 
veteran has reported a long history of neck pain, there is no 
objective medical evidence which supports such a statement.  
Such supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  For these reasons, the Board 
finds that a preponderance of the evidence is against this 
claim with respect to Hickson element (3).

In summary, the Board finds that Hickson element (2), 
evidence of injury to or disease of the veteran's cervical 
spine during service, and Hickson-Wallin element (3), medical 
evidence establishing a relationship between a current 
disability and an in-service incident or a service-connected, 
are not satisfied.  

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against this claim.  
Because a preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  The benefits sought on appeal are 
accordingly denied.

2.  Entitlement to service connection for a right arm/hand 
disorder.

Applying the Hickson/Wallin analysis described above, there 
clearly is a current disability of the right arm/hand.  
Although it appears the exact diagnosis remains elusive, the 
VA examination findings and electro-diagnostic test results 
in the file show that the veteran has ulnar neuropathy in his 
right arm/hand, with related intrinsic atrophy.  Hickson 
element (1) is accordingly satisfied.

Regarding Hickson element (2), the Board finds that there is 
no competent evidence of incurrence of an injury or disease 
of the right arm/hand shown in service.  As noted above, the 
veteran sustained a fracture of the right hand in 1958, but 
there is no evidence over the course of his lengthy military 
service, which extended through May 1982, that this injury 
resulted in any chronic disability.  The service medical 
records are negative for any other complaints, treatment or 
diagnosis of a disorder of the right arm or hand.  In short, 
no actual diagnosis of a chronic disability of the right arm 
or hand was clinically documented during service.  

To the extent that any of the veteran's right upper extremity 
diagnoses may be attributed to an organic disease of the 
nervous system, there is no documentation showing treatment 
for an organic disease within the one year presumptive 
period.

The Board additionally observes that there is no medical or 
other evidence which establishes that an organic disease of 
the nervous system affecting the right arm or hand first 
became manifest within the one year presumptive period after 
service.

The Board therefore concludes that a preponderance of the 
evidence is against a finding of in-service incurrence of the 
claimed disorder, failing Hickson element (2) as to direct 
service connection.  As with the first issue on appeal, 
Wallin element (2) is satisfied in the form of a number of 
service-connected disabilities.

No competent medical professional has clinically associated 
any neurological disorder of the veteran's right arm/hand 
with any incident or event of his military service or any of 
his service-connected disabilities, to include his left arm 
or left hip disabilities, which fails the Hickson-Wallin 
element (3) criteria.  After the May 1998 VA joints 
examination, the physician indicated that it was unlikely 
that there would be any significant relationship between the 
right arm and the left hip disabilities because the service-
connected left hip pathology was not a likely etiology for a 
right arm condition.

With respect to continuity of symptomatology, the evidence 
shows no complaint, treatment or diagnosis of the right arm 
or hand until years after service.  Indeed, as noted on the 
May 1998 VA joints examination, the veteran specifically 
related a recent (six months) history of onset of pain and 
numbness in his right hand and on the October 1998 VA 
peripheral nerves exam he reported that his symptoms in the 
right hand started 25 years after he first started having 
problems in service with his left hand.  This gap 
preponderates strongly against this claim.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

Further, as with the cervical spine claim, the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion as to the etiology of any 
disorder of his right arm/hand is entitled to no weight of 
probative value.  See Espiritu, 2 Vet. App. 492, 494-5 
(1992); 38 C.F.R. § 3.159(a)(1).

What is lacking is competent medical evidence that provides 
the necessary medical nexus to establish that the veteran has 
a disability of the right arm/hand which is related to his 
service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].  
Accordingly, Hickson element (3) has not been met.

In summary, the Board finds a preponderance of the evidence 
is against he veteran's claim of entitlement to service 
connection for a disability of the right hand and/or arm.  
The benefit sought on appeal is therefore denied.

Increased Rating Claims

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.  See also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria will be described where 
appropriate below.

3.  Entitlement to an increased rating for service-connected 
left hip disability, currently evaluated as 50 percent 
disabling.

Relevant law and regulations

Specific schedular criteria

According to the Schedule for Rating Disabilities, a 100 
percent rating is assigned for one year following prosthetic 
replacement of the hip.  Following implantation of the 
prosthesis, a 70 percent rating is authorized for 
postoperative residuals manifested by markedly severe residual 
weakness, pain or limited motion, while a 90 percent rating 
can be assigned under the same circumstances if such painful 
weakness or limited motion requires the use of crutches.  
Thereafter, a minimum disability rating of 30 percent is 
assigned, but chronic residuals consisting of moderately 
severe weakness, pain or limited motion may be rated 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5054 
(2003).

Rating musculoskeletal disabilities

The Court has held that the evaluation of a disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, this regulation states that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

Of record is the report of a VA examination conducted in 
March 1994.  On this exam, it was noted by way of history 
that the veteran had been status post total hip replacement 
since July 1987.  He indicated further that he felt his 
surgery went well and that it did not bother him so much.  
Clinical findings showed deficits in range of motion of the 
left hip compared to the right, principally, on flexion (120 
degrees on the right compared to 105 digress on the left), 
and X-rays of the left hip showed no acute bone fracture or 
pathology other than some irregular calcification around the 
left hip joints.  

The veteran's left hip was next examined in July 1995.  The 
examiner concluded that the residuals of left hip surgery 
were significant only for mild thigh pain.  The prosthesis 
was noted to be in good position, and the veteran had good 
function.

The veteran submitted a statement from a Dr. M. E. H., M.D., 
dated October 31, 1997, which indicated the following:

[The veteran] is now ten years post 
revision arthroplasty of his left hip.  
He has residuals from this surgery which 
include weakness, moderately severe pain, 
and limitation of motion, as well as 
persistent signs of trochanteric bursitis 
about the hip.  He is unable to walk more 
than limited short distances, 
approximately 100 yards, without having 
to stop.

I believe that because of these problems, 
his disability should be rated at a 
higher percentage than the present 30% 
rating.

VA examination findings reported in 1998, 1999 and 2001 
continue to show that the veteran's left hip replacement is 
in good position, but is causing him some residual pain and 
weakness.  No significant impairment was identified.

Analysis

Assignment of diagnostic code 

Based on the medical history, diagnosis and identified 
symptoms, the Board concludes that the veteran's service-
connected left hip disability is most appropriately rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2003).  The 
veteran has not suggested a more appropriate diagnostic code 
and there does not appear to be a more appropriate code.

Discussion

The Board concludes that a preponderance of the evidence is 
against a higher rating for this disability.  The findings on 
the VA examinations over the years indicate that the 
prosthesis is in good position and that the veteran left hip 
disability is manifested by pain and weakness.  

Dr. M. E. H.'s report, discussed above, supports the present 
50 percent rating, in that moderately severe weakness, pain 
and limited motion  are described. 
The balance of the relevant medical evidence bears this out.  
VA examination findings reported in 1998, 1999 and 2001 
continue to show that the veteran's left hip replacement is 
in good position, but is still causing him some residual pain 
and weakness without any other significant impairment.  
Painful weakness and limitation of motion of the kind 
contemplated by 70 percent or 90 percent higher ratings (i.e. 
use of crutches or "markedly severe" 
pain/weakness/limitation of motion symptoms) have not been 
clinically demonstrated or even contended by the veteran.

In short, the currently assigned disability rating of 50 
percent for the left hip is consistent with the 
symptomatology which has been identified on medical 
examination and described by the veteran.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left knee disability 
based on such factors as limitation of motion due to pain, 
weakness and the like, pursuant to 38 C.F.R. §§ 4.40 and 4.45 
and the Court's holding in DeLuca.   However, the schedular 
criteria found in Diagnostic Code 5054 specifically 
contemplate the same symptoms as do 38 C.F.R. §§ 4.40 and 
4.45.  The Board therefore believes that DeLuca 
considerations are not for application under these 
circumstances.  To the extent that 38 C.F.R. §§ 4.40 and 4.45 
are in fact applicable, the Board's discussion as to 70 
percent and 90 percent ratings, above, applies.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left hip disability.  The 
benefit sought on appeal is accordingly denied.

4.  Entitlement to an increased rating for left arm/wrist 
disability with ulnar neuropathy, currently  evaluated as 20 
percent disabling.

Relevant law and regulations

Rating peripheral nerve disabilities

In rating residuals of injuries to peripheral nerves, 
attention is to be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2003).  
In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2003).

Specific schedular criteria

Paralysis of the ulnar nerve of the minor hand warrants a 50 
percent if it is complete, i.e., with the hand in a "griffin 
claw" deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct thumb; or, flexion of wrist weakened.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2003).  Severe incomplete 
paralysis of the minor side warrants a 30 percent evaluation.  
A 20 percent evaluation is assigned for moderate incomplete 
paralysis, and a 10 percent evaluation is assigned for mild 
incomplete paralysis.



Analysis

Assignment of diagnostic code 

Based on the medical history, diagnosis and identified 
symptoms, the Board concludes that the veteran's service-
connected left ulnar neuropathy is most appropriately rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2003).  The 
veteran has not suggested a more appropriate diagnostic code 
and there does not appear to be a more appropriate code.

Discussion

The Board finds that the pertinent evidence of record 
supports a finding that the veteran's left ulnar neuropathy 
more closely approximates the criteria for a 30 percent 
rating under Diagnostic Code 8516, which is indicative of 
severe incomplete paralysis of the minor extremity.  See 38 
C.F.R. § 4.7.  

The evidence upon which the Board has determined that the 
disability more closely represents the criteria for a 
"severe" disability includes the report of a neurology 
examination by Dr. D.P.F., M.D. in March 1998.  Dr. D. F. 
indicated that the veteran had difficulty grasping objects 
such as coins and was unable to open doors with his left 
hand.  These complaints, considered together with the results 
of the physical examination and review of the EMG/nerve 
conduction test studies, were considered by Dr. D.F. to be 
consistent with a "severe left ulnar neuropathy."  

The finding of Dr. D.F. is generally consistent with VA 
examination reports dated in the 1998-2001 time period, which 
show that the veteran's ulnar neuropathy in his left hand 
prevents him from opening doors and denotes that he has 
"very marked" intrinsic atrophy of the arms and hands and 
weakness in the fingers (July 2001 VA joints exam) and that 
his neuropathy symptoms are greater on the left compared to 
his right.  Overall, the evidence in the Board's view 
supports a finding that his disability, which was rated 20 
percent since November 1986, has increased in severity.  The 
evidence now before the Board, in particular, Dr. D.F.'s 
report, is in favor of awarding an increased rating.  
Accordingly, this disability is awarded an increased rating 
of 30 percent.  In the absence of any evidence showing that 
the veteran's disability is manifested by complete paralysis 
of the ulnar nerve,  30 percent represents the maximum 
schedular rating under Code Diagnostic 8516.  It is 
undisputed that the veteran's left hand is his minor hand and 
therefore the maximum rating under this code for incomplete 
paralysis is 30 percent.

In short, for the reasons stated immediately, above the 
veteran's claim of entitlement to an increased disability 
rating for service-connected ulnar neuropathy of the left arm 
is granted.  The appeal is allowed to that extent.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a right forearm disorder is denied.

An increased disability rating for the veteran's left hip 
service-connected disability is denied.

An increased rating, 30 percent, is granted for the veteran's 
service-connected left ulnar neuropathy, subject to the law 
and regulations governing VA disability compensation 
benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



